

Exhibit 10.78


This PAYMENT AND TERMINATION AGREEMENT (this “Agreement”), dated as of December
18, 2019, is hereby entered into by and between Sabre Corporation (formerly
known as Sovereign Holdings, Inc.), a Delaware corporation (the “Corporation”)
and Sovereign Manager Co-Invest, LLC, a limited liability company, in its
capacity as representative of the Existing Stockholders (the “Existing
Stockholders Representative”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the TRA (as defined below),
except as otherwise expressly set forth herein.


WHEREAS, the Corporation and the Existing Stockholders Representative entered
into an Income Tax Receivable Agreement (the “TRA”), dated as of April 23, 2014,
pursuant to which the Corporation agreed to make payments to the Existing
Stockholders in an amount equal to eighty-five percent (85%) of the aggregate
reduction in the reported liability for Taxes of the Taxable Entities from the
utilization of the Pre-IPO Tax Assets.


WHEREAS, the Corporation has notified the Existing Stockholders Representative
of its intention to exercise its Early Complete Termination pursuant to Section
4.01(b) of the TRA;


WHEREAS, in order to exercise such Early Complete Termination right, the
Corporation shall make a payment representing the Early Termination Payment
(calculated based on a gross Tax Benefit Payment of $1,309,440.20, to be
adjusted as required under Section 4.03(b) of the TRA for the Agreed Rate for
December 2019), concurrently with the gross $69,137,149.96 Tax Benefit Payment
due and payable for 2018 per Section 4.01(b) of the TRA (the “Outstanding
Amount”);


WHEREAS, the Corporation has requested to make payment of the Outstanding Amount
on an accelerated basis and without regard for the specific procedures set forth
in Sections 2.02 and 2.03 of the TRA; and


WHEREAS, the Existing Stockholders Representative, on behalf of the Existing
Stockholders, has agreed, subject to the terms and conditions set forth below,
to accept such payment.


NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as
follows:


        SECTION 1.  Payment. The Corporation agrees to make a payment
representing the Outstanding Amount by January 10, 2020. Upon receipt of the
payment, the Existing Stockholders Representative shall confirm receipt and that
no future Tax Benefit Payments are required to be made to the Existing
Stockholders under the TRA.





--------------------------------------------------------------------------------



SECTION 2.  Termination. Notwithstanding the terms of Article IV of the TRA,
both this Agreement and the TRA shall terminate upon the Existing Stockholders
Representative’s confirmation of receipt of the payment of the Outstanding
Amount and no further rights or obligations will exist in respect of the TRA.
SECTION 3.  Conflicts. For the avoidance of doubt, the parties agree to waive
any provisions of the TRA that are inconsistent with the terms of this
Agreement.
SECTION 4.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
[Signature page follows]


        2 

--------------------------------------------------------------------------------



         IN WITNESS WHEREOF, the Corporation and the Existing Stockholders
Representative have duly executed this Agreement as of the date first written
above.


SABRE CORPORATION
By /s/ Douglas E. BarnettName: Doug Barnett
Title: EVP, CFO





SOVEREIGN MANAGER CO-INVEST, LLC, as Existing Stockholders Representative


By /s/ Michael LaGattaName: Michael LaGatta
Title: Vice President







        3 